Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Group I, subcombination IA, and subcombination I2, election of species A, and call for examination of claims 1-7, 9, and 16-17 in the reply filed on 10/03/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (WO 2015199785 A2), hereinafter Kessler, in view of Ajayan (US 2007/0138010 A1).

Regarding claim 1, Kessler discloses a structural electronics wireless sensor node (multifunctional assembly) comprising:
a first nanostructure layer( Pg. 49, L4-L8, portion of the plurality of layers in a stacked relationship) comprising a first plurality of patterned nanostructures (P11-12,L16-L1, resistive layers 110 may be a structured CNT network), wherein the first nanostructure layer serves a first electronic function of the wireless sensor node; and (Pg. 49 L 4-14, first layer performs first operation identified as providing antennae; P34-35, L24-L15, the multifunctional assembly can comprise a resistive layer optimized for its purpose such as radio transmission to wirelessly transmit data from the sensor node), 
a second nanostructure layer( Pg. 49, L4-L8, second portion of the plurality of layers in a stacked relationship)  comprising a second plurality of patterned nanostructures (P11-12,L16-L1, resistive layers 110 may be a structured CNT network), wherein the second nanostructure layer serves a second electronic function of the wireless sensor node; and  (Pg. 49 14-19, second layer performs second operation identified as structural health monitoring, sensing the change ; Pg. 29 Second layer performs the sensing of the sensor node by measuring changes in resistance in the resistive layer to detect damage to the structure)
wherein the first nanostructure layer is electrically coupled to the second nanostructure layer. (P16 Lines 19-22, embodiments may a stacked plurality of resistive layers as disclosed above, Pg. 17 Lines 3-6, breakout points may include electrical connections between a plurality of resistive layers)
Kessler does not directly disclose wherein the plurality of patterned nanostructures are embedded in an insulating matrix. 
Ajayan discloses a nanostructure sensor wherein a plurality of patterned nanostructures is embedded in an insulating matrix. (Ajayi Fig.3, [19] polymer matrix film 7 contains nanofibers 11, [51] polymer materials may be used as matrix materials)
Ajayan and Kessler are analogous arts as both are in the field of nanostructures. It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to embed the patterned nanostructures in a structural polymer matrix. Doing so would prevent short circuits between the different layers and keep the patterned nanostructures aligned.
Regarding claim 2, the combination of Kessler and Ajayan discloses the structural electronics wireless sensor node of claim 1. Kessler further discloses wherein the first and second pluralities of patterned nanostructures comprise carbon nanotubes. (Kessler; Pg.11 Lines 18-21)
Regarding claim 3, the combination of Kessler and Ajayan discloses the  structural electronics wireless sensor node of claim 1. Kessler does not specifically disclose the sensor node further comprising a third nanostructure layer coupled to the first nanostructure layer and/or second nanostructure layer and that is a general sensor, corrosion sensor, crack sensor, energy harvester, and/or antenna.
Kessler does disclose the multifunctional assembly may be configured to detect ice on the surface on an object. (Pg. 30 Lines 9-22, Pg. 28 Lines 18- 23) 
It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention to add a third nanostructure layer designed to detect ice to the sensor node and couple the third layer to the first nanostructure layer that is an antenna to transmit the measurement to an ice protection system. Doing so would enable the structure to signal for de-icing when ice builds up on the structure. 
Regarding claim 4, the combination of Kessler and Ajayan discloses the structural electronics wireless sensor node of claim 1. Ajayan further discloses wherein the electrically insulating matrix in which the first plurality of patterned nanostructures is embedded is a structural polymer matrix (see claim 1).
Regarding claim 6, the combination of Kessler and Ajayan discloses the structural electronics wireless sensor node of claim 1, Kessler further discloses wherein the structural electronics wireless sensor node is configured to monitor structural health (Kessler; Pg. 29 Lines 7-19). 
Regarding claim 7, the combination of Kessler and Ajayan discloses structural electronics wireless sensor node of claim 1, wherein the first nanostructure layer is an antenna and the second nanostructure layer is a sensing element. (see claim 1)
Regarding claim 9, the combination of Kessler and Ajayan discloses structural electronics wireless sensor node of claim 1. Kessler further discloses multifunctional assemblies wherein at least a portion of the first and second nanostructure layers are stacked vertically (Kessler; Fig. 5,  multiple resistive layers are stacked vertically; P16 Lines 19-22, embodiments may a stacked plurality of resistive layers).
Regarding claim 16, the combination of Kessler and Ajayan discloses structural electronics wireless sensor node of claim 1. Kessler further wherein the first nanostructure layer and the second nanostructure layer are electrically coupled by an electrical connection bridging the first nanostructure layer and the second nanostructure layer (P16 Lines 19-22, embodiments may be a stacked plurality of resistive layers as disclosed above, Pg. 17 Lines 3-6, breakout points may include electrical connections between a plurality of resistive layers).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Ajayan and as evidenced by Sonelastic.
Regarding claim 5, the combination of Kessler and Ajayan disclose the structural electronics wireless sensor node of claim 4. Ajayan further discloses wherein the structural polymer matrix may be formed using polycarbonate (Ajayan; [51]).  Sonelastic discloses polycarbonate has an elastic modulus of 2.38 GPa. Thus, the combination of Kessler and Ajayan discloses the structural electronics wireless sensor node of claim 4, wherein the axial elastic modulus greater than or equal to 1 GPa.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Ajayan and further in view of Kabir et al. (US 2014/0360661).
Regarding claim 17, the combination of Kessler and Ajayan discloses structural electronics wireless sensor node of claim 16. The combination of Kessler and Ajayan does not specifically disclose wherein the electrical connection is a CNT coupler.
Kabir discloses a structure comprising a first layer(device layer 300) and a second layer (substrate 100), wherein the first and second layer are electrically coupled by a carbon nanotube coupler (Kabir; Fig. 1 carbon nanofiber 210 bridges between device layer 300 and substrate 100; [53-54])
Kabir is an analogous art to the combination of Kessler and Ajayan as both are in the field of nanostructures. It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to couple the first and second layer of the sensor node using a CNT coupler, doing so would allow the coupler to operate on the nanoscale level to connect the nanostructures of the first and second layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM MILES DEAN whose telephone number is (571)272-2985. The examiner can normally be reached Monday - Friday 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM M DEAN/               Examiner, Art Unit 2857
/ANDREW SCHECHTER/               Supervisory Patent Examiner, Art Unit 2857